Exhibit 10.1

 

SIXTH AMENDMENT TO OFFICE LEASE

 

This Sixth Amendment to Office Lease (this “Sixth Amendment”) is made and
entered into by and between ASP, Inc., the managing partner of Boulder Tower
Tenants in Common (“Landlord”), and HELMERICH & PAYNE, INC., a Delaware
Corporation (the “Tenant”), effective on and as of the date on which Tenant
executes this Sixth Amendment, as set forth on the signature page (the
“Effective Date”).

 

W I T N E S SETH

 

WHEREAS, Landlord and Tenant previously entered into that certain Office Lease
dated May 30, 2003, as amended by that certain First Amendment to the Lease
dated as of May 23, 2008, Second Amendment to Lease dated December 13, 2011,
Third Amendment to Office Lease (with form of Fourth Amendment to Office Lease
attached thereto as Exhibit “B”) dated September 5, 2012, and Fifth Amendment to
Office Lease dated December 26, 2012 (collectively, the “Lease”); pursuant to
which Landlord leases to Tenant certain premises totaling 173,577 rentable
square feet in the building commonly known as Boulder Towers (the “Building”),
located at 1437 South Boulder, Tulsa, Oklahoma 74119 (the “Existing Premises”);
and

 

WHEREAS, Landlord and Tenant desire to expand the Premises, and amend certain
other terms of the Lease, all as more particularly provided hereinbelow;

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained in the Lease and herein, the Lease is hereby
modified and amended as set out below:

 

1.                                      Definitions.  All capitalized terms used
herein shall have the same meaning as defined in the Lease, unless otherwise
defined in this Sixth Amendment.

 

2.                                      Expansion Space; Term; Rent.  Landlord
and Tenant hereby confirm, stipulate and agree that the Existing Premises shall
be expanded as of the term commencement date to include an additional 2,764
rentable square feet of office space (the “Eighth Floor Expansion Space”) as
described in red outline on Exhibit “A” attached hereto.  Landlord will deliver
possession of the Eighth Floor Expansion Space on July 1, 2013 for commencement
of the construction of Tenant Improvements.  Landlord will diligently pursue
completion of construction of the Tenant Improvements following delivery of
possession.  The term commencement date (“TCD”) and date of rent commencement
with respect to the Eighth Floor Expansion Space will be ninety (90) days
following delivery of possession; provided, however, in the event delivery of
possession is delayed or Substantial Completion of Tenant Improvements does not
occur within ninety (90) days following delivery of possession and any such
delay is caused by Landlord or Landlord’s contractors, then Tenant shall be
entitled to receive from Landlord a rent credit equal to one (1) day of free
Annual Rent for every one (1) day of any such delay.  Unless sooner terminated
as provided in the Lease, and subject to the renewal options contained in the
Lease, the expiration date for the lease of the Eight Floor Expansion Space will
be January 31, 2025.  Annual Rental for the Eighth Floor Expansion Space payable
by Tenant under the Lease shall be as follows:

 

Square Footage

 

Price/RSF

 

Annual Rent

 

Monthly Installment

 

2,764

 

$

14.50

 

$

40,078.00

 

$

3,339.84

 

 

With such Eighth Floor Expansion Space, the total rentable square feet of the
Leased Premises is 178,431 rentable square feet and the total rentable area of
the Building is 521,802 rentable square feet.  In the event the parties execute
the form of Fourth Amendment to Lease previously agreed to, the parties agree to
modify that form prior to

 

--------------------------------------------------------------------------------


 

execution thereof in order to accurately reflect (after giving effect to this
Sixth Amendment) the total rentable square feet of the Leased Premises, total
parking spaces, and Tenant’s Share of Operating Expenses.

 

3.                                      Tenant’s Share and Operating Expense
Base. Tenant’s Share attributable to the Eighth Floor Expansion Space shall be
.53%. Tenant’s Share attributable to the entire Leased Premises after the
addition on the TCD of the Eighth Floor Expansion Space shall be 34.195%.  The
Operating Expense Base for the Eighth Floor Expansion Space shall mean the
amount of Operating Expenses for the calendar year 2012. From and after the TCD,
the 5% cap on increases in Tenant’s Share attributable to the Eighth Floor
Expansion Space as to increases in Operating Expenses, as set forth in
Section 4.02(g) of the H&P Lease, shall be applicable to the Eighth Floor
Expansion Space and Tenant’s Share shall be made in reference to the base amount
established in 2012.

 

4.                                      Tenant Improvement Allowance.  The
Landlord shall provide Tenant a $20.00 per rentable square foot Tenant
Improvement Allowance totaling $55,280.00 to reduce the cost of Tenant
Improvements to be constructed in the Eighth Floor Expansion Space (in the same
manner as set forth in Exhibit B of the Lease), inclusive of demolition, above
ceiling modification, preliminary space planning and construction documents and
construction.  Landlord shall timely pay the cost of Tenant Improvements up to
the amount of the Tenant Improvement Allowance.  In the event that the total
cost of Tenant Improvements is less than the Tenant Improvement Allowance, then
the balance may, at Tenant’s election, be used by Tenant to improve any area of
the Leased Premises as long as the improvements are completed within two
(2) years from the TCD.  In the event that the total cost of Tenant Improvements
is more than the Tenant Improvement Allowance, then Tenant shall pay such excess
costs when such amounts become due and owing to the contractors.

 

5.                                      Parking.  With respect to the Eighth
Floor Expansion Space, the Landlord shall provide Tenant on the TCD nine
(9) parking spaces, including two (2) reserved covered spaces in the attached
parking structure and seven (7) on a non-reserved basis on the existing surface
lots. As of the TCD, Tenant shall have a total of four hundred eighty-two (482)
parking spaces, which shall consist of one hundred fifteen (115) reserved
covered spaces in the attached parking structure and three hundred sixty-seven
(367) on a non-reserved basis on the existing surface lots. These spaces are
free of charge.

 

6.                                      Authority. Each of Landlord and Tenant
represents and warrants to the other that the execution, delivery and
performance of this Sixth Amendment by such party is within the requisite power
of such party, has been duly authorized and is not in contravention of the terms
of such party’s organizational or governmental documents.

 

7.                                      Binding Effect. Each of Landlord and
Tenant further represents and warrants to the other that this Sixth Amendment,
when duly executed and delivered, will constitute a legal, valid, and binding
obligation of Tenant, Landlord and all owners of the Building, fully enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization or similar
laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

8.                                      Successors and Assigns.  This Sixth
Amendment will be binding on the parties’ successors and assigns.

 

9.                                      Brokers.  Tenant warrants that it has
had no dealings with any broker or agent other than Commercial Realty, LLC d/b/a
CB Richard Ellis|Oklahoma (the “Broker”) in connection with the negotiation or
execution of this Sixth Amendment.  Landlord shall indemnify and hold Tenant
harmless from and against any cost, expenses or liability for commissions or
other compensation or charges of Broker.  Tenant agrees to indemnify Landlord
and hold Landlord harmless from and against any and all costs, expenses or
liability for commissions or other compensations or charges claimed to be owed
by Tenant to

 

--------------------------------------------------------------------------------


 

any broker or agent, other than Broker, with respect to this Sixth Amendment or
the transactions evidenced hereby.

 

10.                               Amendments.  With the exception of those terms
and conditions specifically modified and amended herein, the Lease shall remain
in full force and effect in accordance with all its terms and conditions. In the
event of any conflict between the terms and provisions of this Sixth Amendment
and the terms and provisions of the Lease, the terms and provisions of this
Sixth Amendment shall supersede and control.

 

11.                               Counterparts.  This Sixth Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of such counterparts shall constitute one agreement. To
facilitate execution of this Sixth Amendment, the parties may execute and
exchange facsimile counterparts of the signature pages and facsimile
counterparts shall serve as originals.

 

12.                               Disclosure.  Members of the Boulder Towers
Tenants in Common are licensed real estate brokers in the State of Oklahoma and
are affiliated with Commercial Realty, LLC d/b/a CB Richard Ellis|Oklahoma; they
are also partners in Boulder Towers Tenants in Common, the Landlord.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to be
effective as of the day and year as set forth above.

 

 

LANDLORD:

 

 

 

By: ASP, Inc.

 

 

 

Managing Partner of

 

Boulder Towers Tenants in Common

 

 

 

By:

/s/ William H. Mizener

 

Name:

William H. Mizener

 

Title:

President

 

Date Executed: April 24, 2013

 

 

 

 

 

TENANT:

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

By:

/s/ Steven R. Mackey

 

Name:

Steven R. Mackey

 

Title:

Executive Vice President

 

Date Executed: April 24, 2013

 

--------------------------------------------------------------------------------